"   'v.
                                                                                                                                                                                                 15
     AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                                        Page 1 of l



                                               UNITED STATES DISTRICT COURT
                                                            SOUTHERN.DISTRICT OF CALIFORNIA

                           United States of America                                                                       JUDGMENT IN A CRIMINAL CASE
                                                    v.                                                                     (For Offenses Committed On or After November 1, 1987)


                                  Angel Lopez-Paez                                                                         Case Number: 3:19-mj-21716

                                                                                                                          Frank Torres Morell
                                                                                                                          Defendant's Attorney


     REGISTRATION NO. 84826298

     THE DEFENDANT:
      12:1 pleaded guilty to count(s) 1 of Complaint
                                                         ------'------------------------~
          D was found guilty to count(s)
            after a plea of not guilty.
            Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
     Title & Section                          Natu re of Offense                                                                                             Count Number(s)
     8:1325                                   ILLEGAL ENTRY (Misdemeanor)                                                                                    1

          D The defendant has been found not guilty on count(s)
                                                                                                             ~-----------------~

          D Count(s)                                                                                                           dismissed on the motion of the United States.

                                                  IMPRISONMENT
             The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
      imprisoned for a term of:

                                         'g TIME SERVED                                                           D      - - - - - days

          12:1   Assessment: $10 WAIVED 12:1 Fine: WAIVED
          12:1   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
          the    defendant's possession at the time of arrest upon their deportation or removal.
          D      Court recommends defendant be deported/removed with relative,                          charged in case


           IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
      of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
      imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
      United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                                     Wednesda~ril 24, 2019
                                                                                                                     Date oflmposition of Sentence

                         ~-~_,.;:,;::::;-:-:--;:7
      Received ----<-o                                                       F~~~ED
                      D~U~S~M="-~~~~~-+-
                                                                                                                      H01fJC5RABI!E ROBERT N. BLOCK
                                                                             APR 2 4 2019                             UNJTED STA TES MAGISTRATE JUDGE

                                                           CLEr:t.::, l.f.7l. D1!3T!~'1CT CC)URT
                                                         SOUT:-i··::H;-; C;:::,·,-!:~iGT OF C;'.\L!FORNIA
          Clerk's Office Copy                            BY·-·~·,··- "~- ·-·· ... ·-··••<>·~· ··--•-<···•-.·-·--.....
                                                                                                                ""PUTY_, __,
                                                                                                                                                                      3:19-mj-21716
